DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 19-21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 19, line 5 recites in part “the target hash…”. Shouldn’t it be “the calculated target hash…”?
Regarding claim 20, line 9 recites in part “further target hash…”. Shouldn’t it be “calculated further target hash…”?
Regarding claim 21, line 6 recites in part “the further target hash…”. Shouldn’t it be “the calculated further target hash…”?
Regarding claim 27, line 3 recites in part “….according to claim 7”, whereas claim 7 is cancelled.

(Examiner’s Note: Due to aforementioned issue with claim 27, there is no art rejection for this claim and the lack of art rejection must not be considered as allowable subject matter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN BERG (EP 2566126 A1) in view of Amato (US 20160112261 A1).
Van Den Berg discloses the following:

With respect to independent claims:

Regarding claim 1,  A method performed (e.g. “The invention relates to a method of conditionally subjecting a communication, conducted via a communication
network, to a pre-determined processing such as a Lawful Interception……In the field of telecommunication, the expression "Lawful Interception" (LI) refers to intercepting communications on a public communication network on request from a law enforcement by a lawful interception, LI, administrative function, ADMF (e.g. “Fig.1 is a block diagram of an LI system 100 configured for carrying out LI of a targeted communication conducted between terminals (not shown) via a communication network 102…... In order to be able to carry out LI of targeted communications, the communication network 102 is provided with the following dedicated elements: a first Internal Intercept Function (IIF) 104, a second Internal Intercept Function 106, an Administration Function (ADMF) 108, a Mediation Function (MF) 110…..” [0035]-[0037], which ADMF 108 is considered as the ADMF), the method comprising:
- obtaining a random value (e.g. “In an embodiment of a method in the invention, the producing of the candidate hash-value comprises using a specific pre-determined key as a further input to the hash-function” [0020], which pre-determined key is considered as the random value. Moreover, “A further embodiment of a method of the invention comprises determining the specific pre-determined key and the specific target value in response to detecting an occurrence of a pre-determined event” [0023])
- calculating a target hash value (e.g. “The hash-value in the LI request is referred to in this text as target hash-value. Also, the law enforcement agency identifies in advance to the network operator or to the service provider the hash-function used to create the target hash-value. Accordingly, the target hash-value is the outcome produced by the pre-determined hash function when operating on the target attribute” [0014],  which creating the target hash-value is considered as calculating the target hash-value. Furthermore, “The target attributes are subjected in advance to a hash-function to produce the target hash-values. The same, hash-function is used to operate using a one-way hash function on a target (e.g. aforesaid cryptographic hash-function is considered as the one way hash function and the target attribute is associated with the target) and the random value (e.g. “the producing of the candidate hash-value comprises using a specific pre-determined key as a further input to the hash-function” [0020]), said target identifying a communicating entity that is to be subjected to LI (e.g. “In the invention, the law enforcement agency communicates the LI request containing a hash-value of an attribute of the targeted communication so as to be able to identify the targeted communication under control of the attribute as soon as the targeted communication is being set up. The attribute of the targeted communication comprises, e.g., an identity of the source requesting the setting-up of the targeted communication and/or the identity of a destination of the communication as requested by the source. The attribute of the targeted communication is referred to herein as: the target attribute” [0014], which target attribute of the targeted communication is considered as the communication entity that is to be subjected to LI) in an intercept access point, IAP  (e.g. combination of aforesaid IIF 104 and 106), and
- transmitting, to the IAP, the random value and the calculated target hash value (e.g. “The Administration Function 108 manages the LI requests received from the Law Enforcement Monitoring Facility 116, and organizes the tasks in the communication network 102 in order to intercept the respective targeted communications as specified in the respective LI requests. To this end, the Administration Function 108 configures the relevant ones of the first Internal Intercept Function 104 and/or the second Internal Intercept Function 106 on the basis of the respective target attributes specified in the respective LI requests. Once configured, the first Internal lntercept Function 104 and, the second Internal Intercept Function 106 are ready to extract the relevant information from the targeted communications when they occur” [0042], which configuring the Internal Intercept Functions on the basis of the respective target attributes specified in the respective LI requests is associated with transmitting the random value and the calculated target hash value to the IAP since the LI request comprises the calculated target hash-value and the hash-value is associated with a key that must be sent with the LI request).

It is noted that while disclosing IAP, Van Den Berg is silent about intercept access point, IAP, in a virtual network function, VNF, which however had been known in the art before the effective filing date of the claimed invention as shown by Amato in a disclosure “LAWFUL INTERCEPT MANAGEMENT MODULES AND METHODS FOR LI-CONFIGURATION OF AN INTERNAL INTERCEPTION FUNCTION IN A CLOUD BASED NETWORK” (Title), wherein “The interception access point (IAP), also named internal interception function (IIF) can be embedded in a network function or 
Therefore, it would have been obvious to modify the IIF of Van Den Berg with the VNF of Amato so that “the complexity of LI management in NFV cloud based networks” is minimized [0043]. 

Regarding claim 8,  A method performed (e.g. “The invention relates to a method of conditionally subjecting a communication, conducted via a communication
network, to a pre-determined processing such as a Lawful Interception……In the field of telecommunication, the expression "Lawful Interception" (LI) refers to intercepting communications on a public communication network on request from a law enforcement agency for the purpose of screening the communications” [0001]–[0002]) by a lawful interception, LI, intercept access point, IAP (e.g. “Fig.1 is a block diagram of an LI system 100 configured for carrying out LI of a targeted communication conducted between terminals (not shown) via a communication network 102…... In order to be able to carry out LI of targeted communications, the communication network 102 is provided with the following dedicated elements: a first Internal Intercept Function (IIF) 104, a second Internal Intercept Function 106, an Administration Function (ADMF) 108, a , the method comprising:
- receiving, from a LI administrative function, ADMF (e.g. aforesaid ADMF 108), a random value (e.g. “In an embodiment of a method in the invention, the producing of the candidate hash-value comprises using a specific pre-determined key as a further input to the hash-function” [0020], which pre-determined key is considered as the random value. Moreover, “A further embodiment of a method of the invention comprises determining the specific pre-determined key and the specific target value in response to detecting an occurrence of a pre-determined event” [0023]) and a target hash value (e.g. “The hash-value in the LI request is referred to in this text as target hash-value. Also, the law enforcement agency identifies in advance to the network operator or to the service provider the hash-function used to create the target hash-value. Accordingly, the target hash-value is the outcome produced by the pre-determined hash function when operating on the target attribute” [0014]. Furthermore, “The target attributes are subjected in advance to a hash-function to produce the target hash-values. The same, hash-function is used to operate on the current candidate attribute so as to produce the candidate hash-value. Information about the combination of a target hash-value and the hash-function cannot be used to identify the target attribute, if a suitable hash-·function has been used. A suitable hash-function is, for example, a cryptographic hash-function. A cryptographic hash-function has the properties of a so-called one-way function. A one-way function is a mathematical function that is easy to compute on any input, but hard to invert given the, function's output on a random input” [0018]), said target hash value being a result of use of a one-way hash function on a target (e.g. aforesaid cryptographic hash-function is considered as the one way hash function and the target attribute is associated with the target), said target identifying a communicating entity that is to be subjected to LI in the IAP (e.g. “In the invention, the law enforcement agency communicates the LI request containing a hash-value of an attribute of the targeted communication so as to be able to identify the targeted communication under control of the attribute as soon as the targeted communication is being set up. The attribute of the targeted communication comprises, e.g., an identity of the source requesting the setting-up of the targeted communication and/or the identity of a destination of the communication as requested by the source. The attribute of the targeted communication is referred to herein as: the target attribute” [0014], which destination is considered as the communication entity that is to be subjected to LI),
- receiving a message associated with an identity (e.g. “The Administration Function 108 manages the LI requests received from the Law Enforcement Monitoring Facility 116, and organizes the tasks in the communication network 102 in order to intercept the respective targeted communications as specified in the respective LI requests. To this end, the Administration Function 108 configures the relevant ones of the first Internal Intercept Function 104 and/or the second Internal Intercept Function 106 on the basis of the respective target attributes specified in the respective LI requests. Once configured, the first Internal lntercept Function 104 and, the second Internal Intercept Function 106 are ready to extract the relevant information from the targeted communications when they occur” [0042], which configuring the Internal Intercept Functions on the basis of the respective target attributes specified in the 
- calculating a test hash value using said one-way hash function on the identity and the random value (e.g. “the invention is based on the comparison, preferably in real-time, of the locally stored target hash-value and the candidate hash-value calculated in real-time for the candidate attribute, e.g., the MSISDN and/or the IMSI and/or the IMEI of a mobile telephone communication, etc.” [0047], which candidate hash value is considered as the test hash value and the candidate attribute or the target attribute is considered as the identity of the destination),
- comparing the test hash value with the target hash value and, if the test hash value is equal to the target hash value (e.g. “The candidate hash-value is matched against the stored target hash-values in order to find a match. If there is a match, the candidate communication is a targeted communication and is therefore subjected to the LI processing (e.g., logging of call details on a telephone network, recording
of the call on the telephone network, logging of the time of the day of the call; logging of email addresses involved in the targeted email communication, logging of web sites accessed” [0046], which matching is associated with comparing), then
- performing LI on the target (e.g. “If there is a match between the candidate hash-value and a particular one of the stored target hash-values, the candidate communication is considered a targeted communication. The first Internal Intercept Function 104 then starts the Lawful intercept of the candidate communication according to the instructions in the particular LI request associated with the particular target value” 

It is noted that while disclosing IAP, Van Den Berg is silent about intercept access point, IAP, in a virtual network function, VNF, which however had been known in the art before the effective filing date of the claimed invention as shown by Amato in a disclosure “LAWFUL INTERCEPT MANAGEMENT MODULES AND METHODS FOR LI-CONFIGURATION OF AN INTERNAL INTERCEPTION FUNCTION IN A CLOUD BASED NETWORK” (Title), wherein “The interception access point (IAP), also named internal interception function (IIF) can be embedded in a network function or be a separate network function itself (e.g. a passive LI probe system). As for other network function, the decoupling of HW/SW in NFV lead also to a split of IIF in multiple interception points distributed in all NFV layers, independent each other, potentially provided by different vendors and owned by different stakeholders.” [0031]. Moreover, “The cloud computing system 200 comprises at least one Internal Interception Function, IIF, 210, Cloud Managers 220 and an OSS/BSS 230. The network function IIF 210 is configured according to the Network Function Virtualization NFV” [0082]-[0083].
Therefore, it would have been obvious to modify the IIF of Van Den Berg with the VNF of Amato so that “the complexity of LI management in NFV cloud based networks” is minimized [0043]. 

Regarding claim 15,    A lawful interception, LI, administrative function, ADMF, device, comprising input/output circuitry (e.g. Fig. 1 showing the ADMF with , a processor and a memory (e.g. “The invention also relates to control software to carry out a method of conditionally subjecting a candidate communication, conducted via the, communication network, to a pre-determined processing. The control software may be provided as stored on a computer-readable medium, e.g., a solid-state memory, an optical disk, a magnetic disc, etc……” [0029], which processing must be done by a processor and the solid state memory is considered as the memory), said memory containing instructions (e.g. aforesaid instructions) executable by said processor whereby said LI ADMF device is operative to:
-  obtain a random value,
-  calculate a target hash value using a one-way hash function on a target and the random value, said target identifying a communicating entity that is to be subjected to LI in an intercept access point, IAP, in a virtual network function, VNF, and
-  transmit, to the IAP, the random value and the calculated target hash value (e.g. Note that this  claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 26,    A computer readable storage medium, comprising a computer program which comprises instructions which, when executed on at least one processor in an LI ADMF device, cause the LI ADMF device to carry out a method according to claim 1 (e.g. “The invention also relates to control software to .

Claims 2, 6, 16, 20  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN BERG in view of Amato as applied to claims 1 and 15 above, and further in view of Li (US 20160253322 A1).
Van Den Berg in view of Amato discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

Regarding claim 2, The method of claim 1, comprising:
- obtaining the random value (e.g. aforesaid key), and wherein:
- the transmitting to the IAP comprises transmission of the random value (e.g. aforesaid transmission of the LI request).

It is noted that while disclosing the random value, Van Den Berg is silent about an index value that is associated with the random value, which however had been known in the art before the effective filing date of the claimed invention as shown by Li in a disclosure “METHOD AND APPARATUS FOR DATA STORAGE AND RETRIEVAL” (Title) wherein ”In computer science, a hash table, also known as a hash map, is a basic data structure that can map keys to values. The idea of hashing is to distribute entries (key/value pairs) across an array of buckets or slots. A hash table uses 
Therefore, it would have been obvious to modify the random value of Van Den Berg with the index value of Li so that “incremental resizing or rehash is possible” [0125].

Van Den Berg in view of Amato and Li discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

Regarding claim 16, The LI ADMF device of claim 15, operative to:
-  obtain an index value that is associated with the random value and operative such that the transmitting to the IAP comprises transmission of the index value that is associated with the random value (e.g. Note that this claim is similar to claim 2 except that it is an Apparatus claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 6,  The method of claim 2, comprising:
- starting, subsequent to the obtaining of the random value, a timer,
- obtaining, when the timer has expired, a further random value and a further index value, said further index value being associated with the further random value (e.g. “The approach taken in the further embodiment creates yet another difficulty to the attacker, as the life-time of the relevance of the currently used target hash-values ends when the pre-determined vent occurs. In this manner, the time that is ,
- calculating a further target hash value using a one-way hash function on the target and the further random value (e.g. Note that this feature is similar to that of claim 1 except that here further target hash value and further random value is considered instead of target hash value and random value), and
- transmitting, to the IAP, the further random value, the further index value and the further target hash value (e.g. Amato: “The fundamental role is to get LI management function module timely aware (e.g. via notification) of which service has been instantiated, scale in/out, moved to other DC together all related security information (data center location, security policy, owner etc.)” [0110]).

Regarding claim 20,  The LI ADMF device of claim 16, operative to:
- start, subsequent to the obtaining of the random value, a timer,
- obtain, when the timer has expired, a further random value and a further index value, said further index value being associated with the further random value,
- calculate a further target hash value using a one-way hash function on the target and the further random value, and
- transmit, to the IAP, the further random value, the further index value and the further target hash value (e.g. Note that this  claim is similar to claim 6 except that it is an Apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).

Regarding claim 21, The LI ADMF device of claim 20, operative such that the transmitting to the IAP comprises an updating procedure that comprises transmission of an XI protocol message that comprises (e.g. Amato: “The LI system 100 is connected via a LI system network to the cloud computing system 200. The LI system comprises the standard interfaces (X1; X2; X3) of which X1 is the only illustrated interface” [0081], which X1 interface is associated with an X1 protocol message comprising the following fields as a design choice for the first connection procedure on the interface):
- the further random value (e.g. aforesaid further random value),
- the further index value (e.g. aforesaid further index value), and
- the further target hash value (e.g. aforesaid further target hash value).

Claims 3-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN BERG in view of Amato and Li as applied to claims 2 and 16 above, and further in view of Wolf et. al. (US 20070207854 A1, Wolf hereinafter).
Van Den Berg in view of Amato and Li discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

Regarding claim 3, The method of claim 2, comprising:
- obtaining an identifier for identifying a memory associated with the IAP (e.g. Amato: “If the virtual network function is an IIF or host an embedded IIF, the transformation to NFV lead to the same split i.e. a virtual IIF in NFV is expected to be decomposed in the following parts: a Virtual Network Function with an embedded Internal Interception Function, VNF /IIF, 270; a container interface 275; a host function comprising a virtualization layer 280 and Hardware (HW) resource layer 290 comprising computing HW, storage HW and network HW” [0084]-[0087], which storage hardware or RAM shown in Fig. 9 is the memory. Note that there must be an identifier for identifying the memory. Note further that the underlined feature is different from the claimed feature and this difference will be discussed below), and wherein:
- the transmitting to the IAP comprises transmission of the identifier (e.g. Note that the ADMF transmits the LI request to the IAP, which LI request is associated with a memory location of the IAP and thus comprises the database identifier for the memory) .

a database identifier for identifying a non-volatile memory, which however had been known in the art before the effective filing date of the claimed invention as shown by Wolf in a disclosure “Non-volatile memory management technique implemented in a gaming machine” (Title) wherein ” As illustrated in the example of FIG. 3, NV-RAM 310 may be used to store a variety of accumulated game information, critical data and/or other types of state information relating to current or past states of the gaming machine. Such information may relate to system-wide (e.g., "global") data (e.g., 308) and/or game specific data (e.g., 311a, 311b, 311c, etc.)” [0103], which NV-RAM 310 is considered as the non-volatile memory. Moreover, “The NV-RAM Manager may use the NVMR ID to identify the non-volatile memory address location(s)” [0131], which NVMR ID or NV Memory Reference ID is considered as the database identifier for identifying the non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the database identifier for identifying the non-volatile memory of Wolf with the IAP of Van Den Berg in view of Amato so that “by storing the actual object data at the Alternate Storage rather than at the NV-RAM, less memory is required to be allocated in the NV-RAM for that particular object since, for example, the object data portion of the object (in NV-RAM) need only include Alternate Storage pointer information for accessing the actual object data stored in Alternate Storage” [0149].

Van Den Berg in view of Amato, Li and Wolf discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

Regarding claim 4, The method of claim 3, wherein the transmitting to the IAP comprises a first connection procedure that comprises transmission of an XI protocol message that comprises (e.g. Amato: “The LI system 100 is connected via a LI system network to the cloud computing system 200. The LI system comprises the standard interfaces (X1; X2; X3) of which X1 is the only illustrated interface” [0081], which X1 interface is associated with an X1 protocol message comprising the following fields as a design choice for the first connection procedure on the interface):
- the database identifier (e.g. aforesaid database identifier),
- the random value (e.g. aforesaid random value), and
- the index value (e.g. aforesaid index value).

Regarding claim 5, The method of claim 4, wherein the transmitting to the IAP comprises a target provisioning procedure that comprises transmission of an XI protocol message that comprises (e.g. Amato: “An IIF realizes the interception of the communications to/from a provisioned subscriber, even denoted as a target. The administration function, ADMF, 18 provides the identity of the monitored subscriber according to a warrant emitted by local authorities via an X1 interface” [0008]):
- the index value (e.g. aforesaid index value), and
- the target hash value (e.g. aforesaid target hash value).

Regarding claim 17, The LI ADMF device of claim 16, operative to:
- obtain a database identifier for identifying a non-volatile memory associated with the IAP, and operative such that the transmitting to the IAP comprises transmission of the database identifier (e.g. Note that this  claim is similar to claim 3 except that it is an Apparatus claim and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 18, The LI ADMF device of claim 17, operative such that the transmitting to the IAP comprises a first connection procedure that comprises transmission of an XI protocol message that comprises:
-  the database identifier,
-  the random value, and
-  the index value (e.g. Note that this  claim is similar to claim 4 except that it is an Apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 19, The LI ADMF device of claim 18, operative such that the transmitting to the IAP comprises a target provisioning procedure that comprises transmission of an XI protocol message that comprises:
-   the index value, and
-   the target hash value (e.g. Note that this  claim is similar to claim 5 except that it is an Apparatus claim and thus the same reasoning as applied to claim 5 applies here as well).

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN BERG in view of Amato as applied to claim 8 above, and further in view of Li (US 20160253322 A1) and  Luft et. al. (US 20150139087 A1, Luft hereinafter).
Van Den Berg in view of Amato discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

Regarding claim 9,  The method of claim 8, wherein said receiving from the ADMF comprises reception of the random value (e.g. aforesaid key), and further comprising:
- storing the random value in memory (e.g. “the encryption key would then also be stored at the equipment so as to encrypt the called telephone number of each telephone call currently being set up in order to determine whether or not to start intercepting the current telephone call based on a match with the particular telephone number in encrypted format. Storing the encryption key together with the encrypted LI information at the equipment compromises the added security” [0013], which storing must be done in a memory)
- storing the target hash value in memory (e.g. “The network operator or the service provider configures the equipment of the communication network by means of storing the target hash-value and the algorithm of the hash-function” [0014], which storing must be done in a memory), and
- selecting the random value for use in said one-way hash function based on the index value (e.g. “The target attributes are subjected in advance to a hash-function to produce the target hash-values. The same, hash-function is used to operate .

It is noted that while disclosing the random value, Van Den Berg is silent about an index value that is associated with the random value, and storing the index value… in memory,  which however had been known in the art before the effective filing date of the claimed invention as shown by Li in a disclosure “METHOD AND APPARATUS FOR DATA STORAGE AND RETRIEVAL” (Title) wherein ”In computer science, a hash table, also known as a hash map, is a basic data structure that can map keys to values. The idea of hashing is to distribute entries (key/value pairs) across an array of buckets or slots. A hash table uses a hash function to map a key to an index into the array of buckets or slots, from which the correct value corresponding to the key can be found” [0003]. Moreover, “In one implementation, the first level slot array and the at least one second level slot array may be located on a same computer. In this case, the slot of the first level slot array may contain a pointer to the memory address of a second level slot array” [0091], which pointer to the memory address is associated with storing the index value in memory.

It is noted further that while disclosing the memory, Van Den Berg is silent about storing non-volatile memory and volatile memory, which however had been known in the art before the effective filing date of the claimed invention as shown by Luft in “LAWFUL INTERCEPTION FOR FOR DEVICE-TO-DEVICE (D2D) COMMUNICATION” (Title) wherein “A non-transitory computer readable storage medium can be a computer readable storage medium that does not include signal. In the case of program code execution on programmable computers, the computing device may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. The volatile and non-volatile memory and/or storage elements may be a random-access memory (RAM), erasable programmable read only memory (EPROM), flash drive, optical drive, magnetic hard drive, solid state drive, or other medium for storing electronic data” [0057]. Note that it is a design choice to select the volatile memory for storing the random value and the non-volatile memory for storing the index value and the target hash function.
Therefore, it would have been obvious to modify the memory of Van Den Berg with the volatile and non-volatile memory of Luft so that “lawful interception of a proximity service” is possible.



Regarding claim 13, The method of claim 9, comprising:
- receiving, from the ADMF, a further random value, a further index value and a further target hash value, and wherein:
- the storing in volatile memory comprises storing the further random value,
- the storing in non-volatile memory comprises storing the further index value and the further target hash value, and
- the selecting comprises selecting the further random value for use in said one-way hash function based on the further index value (e.g. Note that this claim is similar to claim 6 except that claim 6 considers sending by the ADMF to the IAP and this claim considers the IAP receiving from the ADMF. Since transmission by the ADMF is equivalent to reception by the IAP, the same reasoning as applied to claim 6 applies here as well).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN DEN BERG in view of Amato, Li and Luft as applied to claim 9 above, and further in view of Wolf et. al. (US 20070207854 A1, Wolf hereinafter).
Van Den Berg in view of Amato, Li and Luft discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

 The method of claim 9, wherein said receiving from the ADMF comprises reception of an identifier for identifying the memory (e.g. Amato: “If the virtual network function is an IIF or host an embedded IIF, the transformation to NFV lead to the same split i.e. a virtual IIF in NFV is expected to be decomposed in the following parts: a Virtual Network Function with an embedded Internal Interception Function, VNF /IIF, 270; a container interface 275; a host function comprising a virtualization layer 280 and Hardware (HW) resource layer 290 comprising computing HW, storage HW and network HW” [0084]-[0087], which storage hardware or RAM shown in Fig. 9 is associated with the memory. Note that there must be an identifier for identifying the memory and the ADMF transmits the LI request to the IAP, which LI request is associated with a memory location of the IAP. Note further that the underlined feature is different from the claimed feature and this difference will be discussed below), and wherein:
- the storing comprises storing in non-volatile memory identified by the identifier (e.g. aforesaid storing).

It is noted that while disclosing the IAP, Van Den Berg in view of Amato is silent about a database identifier for identifying the non-volatile memory, which however had been known in the art before the effective filing date of the claimed invention as shown by Wolf in a disclosure “Non-volatile memory management technique implemented in a gaming machine” (Title) wherein ” As illustrated in the example of FIG. 3, NV-RAM 310 may be used to store a variety of accumulated game information, critical data and/or other types of state information relating to current or past states of 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the database identifier for identifying the non-volatile memory of Wolf with the IAP of Van Den Berg in view of Amato so that “by storing the actual object data at the Alternate Storage rather than at the NV-RAM, less memory is required to be allocated in the NV-RAM for that particular object since, for example, the object data portion of the object (in NV-RAM) need only include Alternate Storage pointer information for accessing the actual object data stored in Alternate Storage” [0149].

Van Den Berg in view of Amato, Li, Luft and Wolf discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Van Den Berg):

Regarding claim 11,  The method of claim 10, wherein the receiving from the ADMF comprises a first connection procedure that comprises reception of an XI protocol message that comprises (e.g. Amato: “The LI system 100 is connected via a LI system network to the cloud computing system 200. The LI system comprises the standard interfaces (X1; X2; X3) of which X1 is the only illustrated interface” [0081], :
- the database identifier (e.g. aforesaid database identifier),
- the random value (e.g. aforesaid random value), and
- the index value (e.g. aforesaid index value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SUMITRA GANGULY/Examiner, Art Unit 2411                          

/JUNG H PARK/Primary Examiner, Art Unit 2411